Citation Nr: 0717445	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-24 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
limitation of motion of the right knee due to muscle weakness 
associated with residuals of a right thigh gunshot wound.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In addition to the issue of an increased rating for 
limitation of motion of the right knee, the veteran's appeal 
also included an initial increased rating for post-traumatic 
stress disorder, evaluated as 70 percent disabling. In an 
August 2006 rating, the RO awarded the veteran a 100 percent 
disability evaluation for PTSD. In that the veteran is the 
currently receipt of the total maximum schedular disability 
evaluation for PTSD, the issue of an increased rating for 
PTSD that was on appeal is rendered moot, and is no longer a 
matter before the Board. 

Additional evidence was received at the Board in April 2007. 
The veteran has waived initial consideration of this evidence 
by the RO. 38 C.F.R. §§ 19.37, 20.1304 (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently in receipt of a 10 percent 
disability rating for limitation of motion of the right knee 
due to muscle weakness associated with residuals of a right 
thigh gunshot wound, under 38 C.F.R. § 4.71a, DC 5261, 
limitation of knee extension. He is also service connected 
and in receipt of a 30 percent disability evaluation for 
residuals of a gunshot wound of the right thigh under 
38 C.F.R. § 4.73, Diagnostic Code 5313, disability to Muscle 
Group XIII. 

In June 2005, the veteran was afforded a VA medical 
examination of the joints for evaluation of his service 
connected right knee and leg disability. At the examination, 
it was reported that the veteran had right knee instability.  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to increased evaluations 
for knee disabilities. These GC opinions reflect that a 
veteran who has x-ray evidence of arthritis and instability 
of the knee may be evaluated separately under Diagnostic 
Codes 5003 and 5257 provided additional disability is shown. 
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9- 98 
(August 14, 1998) (9-98).  Potentially the veteran could be 
entitled to a separate evaluation for instability of the 
right knee under Diagnostic Code 5257, other knee impairment, 
recurrent subluxation or lateral instability. Therefore, this 
matter should be addressed, and a VA medical examination 
should be performed to determine nature and extent of any 
right knee instability. 

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
etiology of his right knee instability, if 
any. The claims folder must be made 
available to and reviewed by the examiner. 
A complete history of the instability 
should be obtained from the veteran. All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.

(a) Based upon the examination results 
and the review of the claims folder, 
and with consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or more 
likelihood) that any current right knee 
instability is proximately due to or 
the result of the service connected 
residuals of a right thigh gunshot 
wound or limitation of motion of the 
right knee due to muscle weakness. The 
supporting rationale for the opinion 
must be provided.

(b) If right knee instability is 
related to a service connected 
disability, the examiner is requested 
to determine the extent of impairment 
of the instability.  The examiner 
should indicate the degree of severity 
of any right knee instability or 
subluxation, in terms of slight, 
moderate, or severe disablement.  

5. The RO should readjudicate the issue on 
appeal in light of all pertinent evidence 
and legal authority. The RO should 
specifically consider whether a separate 
rating is warranted for recurrent 
subluxation or lateral instability of the 
right knee. The veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal. An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




